OPINION — AG — (1) THE PHRASE " CONTRACTUAL SERVICES " AS DEFINED IN THE CENTRAL PURCHASING ACT, MUST BE CONSTRUED TO INCLUDE THE ACQUISITION OF INSURANCE. THE PROVISIONS OF THE CENTRAL PURCHASING ACT ARE, THEREFORE, APPLICABLE IN SAID ACQUISITION. (2) THE PURCHASE OF THE STATED INSURANCE BY THE ALCOHOLIC BEVERAGE CONTROL BOARD IS GOVERNED BY THE PROVISIONS OF THE OKLAHOMA CENTRAL PURCHASING ACT. ALTHOUGH THE ALCOHOLIC BEVERAGE CONTROL BOARD COULD, UNDER THE TERMS OF SAID ACT (AS QUOTED, SUPRA), SEEK WRITTEN AUTHORITY FROM THE STATE PURCHASING DIRECTOR TO ACT FOR ITSELF IN THE ACQUISITION OF INSURANCE, THE NORMAL PROCEDURE WOULD BE TO PRESENT THE PROPER REQUISITION TO THE PURCHASING DIVISION. THIS OFFICE IS ADVISED BY THE PURCHASING DIVISION THAT A REQUISITION FORM IS AVAILABLE FOR THE INSURANCE YOU WISH TO ACQUIRE. DUE TO THE AMOUNT OF MONEY INVOLVED, COMPETITIVE BIDS FOR SAID INSURANCE WOULD BE NECESSARY. CITE: 74 O.S. 1961 85.7 [74-85.7], 74 O.S. 1961 85.2 [74-85.2](7), 74 O.S. 1961 85.1 [74-85.1] [74-85.1], 11 O.S. 1961 16 [11-16] (BURCK BAILEY) ** SEE: OPINION NO. 75-151 (1975) **